DETAILED ACTION
	Claims 1-5, 8, 10-18 and 20-24 are pending in the present application.

Prosecution on the merits of this application is reopened on claims 1-5, 8, 10-18 and 20-24 are considered unpatentable for the reasons indicated below: 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5, 8, 10-18 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of profiling entity information without significantly more. 
Regarding independent claim 13: The claim(s) recite, “automatically determining a first interaction profile of the first entity and a second interaction profile of the second entity from the set of interaction information; comparing the first interaction profile with the second interaction profile; and determining a degree of interaction similarity”. This judicial exception is not integrated into a practical application because the claim recites 
In accordance with “October 2019 Update: Subject Matter Eligibility”, “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements and opinions. Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind…a claim to collecting and comparing known information (claim 1) which are steps that can be practically be performed in the human mind…” (note MPEP 2106.04(a)(2), section III A)
In claim 13, the step of “automatically determining a first interaction profile… and a second interaction profile”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for generic computer components.  The “determining…” limitation falls under the category of a mental process in that a person could determine interaction profiles of various entities 
The step of “comparing the first interaction profile with the second interaction profile” is also recited at a high level of generality such that it could be practically performed in the human mind. The limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for generic computer components.  The “comparing…” step falls under the category of a mental process as a simple comparison that can be performed mentally.  This interpretation appears in line with the specification which describes, at paragraph 90, that “[b]y analyzing the interaction profiles of the two individuals, a common link between the individuals can be identified as a possible method of collaborating to reduce the knowledge gap.  In simplistic embodiments, the topic profiles and the interaction profiles can be represented by two dimensional matrices.  These matrices can be compared with methods such as simple subtraction of elements of the matrices to determine comparisons.” 
Lastly, the step of “determining a degree of interaction similarity of the first interaction profile to the second interaction profile” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for generic computer components.  The “determining…” limitation falls under the category of a mental process as a simple subtraction problem that can be performed 
That is, other than reciting a “computer-based method” and “receiving a set of interaction information…”, nothing in the claim precludes the above steps from being practically performed in the mind.
Step 2A prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “computer-based method” and “receiving a set of interaction information…”, where the claim recites details on what the received information is (i.e., the set of interaction information comprising “interaction information between a first entity…and at least one other entity…” and “interaction information between a second entity…and at least one other entity…”).  The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving a set of interaction information” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the received information is amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).  Accordingly, these 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations of “receiving a set of interaction information…” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details on what the received information is amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the 

Dependent claim 14, recites additional limitations, “wherein the set of interaction information comprises communication information sent from the first entity to the second entity”. Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a “computer-based method” and “communication information sent from the first entity to the second entity”. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)) and limitation “communication information sent from the first entity to the second entity” amounts to insignificant extra solution activity of sending data.  Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply 

Dependent claim 15, recites, “wherein the set of interaction information comprises a location information of a proximity of the first entity to the second entity” which further elaborates on the abstract idea of claim 13.  Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a computer-based method that includes “proximity” information. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional 

Dependent claim 16, recites additional limitations of, “wherein the set of interaction information comprises interaction information comprises interaction information retrieved from a local file of at least one of the first entity or the second entity”.  Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a “computer-based method” and “wherein the set of interaction information comprises interaction information retrieved from a local file of at least one of the first entity or the second entity”. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “wherein the set of interaction information comprises interaction information retrieved from a local file of at least one of the first entity or the second entity” is insignificant extra solution activity of retrieving data.  Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component  and the limitation “wherein the set of interaction information comprises interaction information retrieved from a local file of at least one of the first entity or the second entity” is well understood routine and  Versata Dev. Group v. Sap Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2105). Also, see MPEP 2106(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”.


Dependent claim 17, recites, “wherein one of the first interaction profile and the second interaction profile comprises an identity information of a third entity” which further elaborates on the abstract idea of claim 13. Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a computer-based method that includes identity information. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of generality such that it amounts to no 

Dependent claim 18, recites, “determining a degree of interaction similarity of the first interaction profile to the third entity; and determining a degree of interaction similarity of the second interaction profile to the third entity to identify an opportunity to have an interaction with the third entity.” The “determining” limitations fall under the category of mental process in that a person could determine interaction profiles of various entities (e.g., person, group, organization, thing or set of information) by analyzing interaction data for patterns of interactivity. This interpretation appears in line with the specification (at paragraph 56, and figure 1) which describes collecting interaction information (step 122) and using the collected information to develop interaction profiles. Therefore, the claim falls into an enumerated groupings of an abstract idea defined by group three mental processes, See MPEP 2106.04(a)(2), subsection III. Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a computer based method that includes determining a degree of interaction. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of 

Dependent claim 20, recites, “wherein the set of interaction information comprises communication information sent from the first entity or the second entity to at least one other entity of the group of entities”. Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a “computer-based method” and “communicating information sent from the first entity or the second entity to at least one other entity of the group of entities”. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component  the limitation is well understood routine and conventional activity of “communicating information sent from the first entity or the second entity to at least one other entity of the group of entities” amounts to insignificant extra solution activity of sending data. (see MPEP 2106.05(f)) Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component and the limitation of “communicating information sent from the first entity or the second entity to at least one other entity of the group of entities” is well understood routine and conventional activity (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a 

Dependent claim 21, recites, “wherein the set of interaction information comprises a location information of a proximity of the first entity or the second entity” which further elaborates on the abstract idea of claim 13. Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a computer-based method that includes “proximity” information. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer 

Regarding independent claim 1: The claim recite, “automatically creating a global topic model representing at least one attribute of the group of entities; determining a first entity topic profile of a first entity from the global topic model representing at least one attribute of the first entity; receiving updated set of attributes to identify a change in the at least one attribute of the first entity”. This judicial exception is not integrated into a practical application because the claim recites the step of updating or comparing collected information, which is an act of evaluating information that can be practically performed in the human mind. Regarding step 2A prong one analysis, the claim falls into an enumerated groupings of an abstract idea defined by group three mental processes, See MPEP 2106.04(a)(2), subsection III. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim limitations recite a generic computer component performing generic computer function at a high level of generality.
In accordance with “October 2019 Update: Subject Matter Eligibility”, “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements and opinions. Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they 
In claim 1, the step of “automatically creating a global topic model representing at least one attribute of the group of entities; determining a first entity topic profile of the first entity from the global topic model representing at least one attribute of the first entity; receiving an updated set of attributes to identify a change…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation topic model is defined in the specification as “a statistical model of a finite number of topics for a body of information”, see paragraph 0042. The limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for generic computer components.  The “determining…” limitation falls under the category of a mental process in that a person could determine interaction profiles of various entities (e.g., person, group, organization, thing or set of information) by analyzing interaction data for patterns of interactivity.  This interpretation appears in line with the specification (at paragraph 56, and figure 1) which describes collecting interaction information (step 122) and using the collected information to develop interaction profiles (step 126).  The step of “determining a first entity topic profile of a first entity from the global topic model” (i.e. a comparison process) is also recited at a high level of generality such that it could be practically performed in the human mind. The limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for generic computer components.  The “determining or comparing…” step falls under the category of a mental process as a simple comparison that can be 
Lastly, the step of “determining an updated first entity topic profile reflecting the change” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for generic computer components.  The “determining…” limitation falls under the category of a mental process as a simple subtraction problem that can be performed mentally.  This interpretation appears in line with the specification, at paragraph 132, which describes that “we simply compared the total communication average against the strength of knowledge similarity returned by the topic model for each participant’s recent work.  By subtracting the total communication matrix (average of email, proximity, and face-to-face) from the knowledge matrix, we arrived at a measure of the directed interest potential between each of the subjects.” That is, other than reciting a “computer-based method” and “receiving a set of attributes of a group of entities…”, nothing in the claim precludes the above steps from being practically performed in the mind.
 the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “computer-based method” and “receiving a set attributes … automatically creating a global topic model …”, where the claim recites details on what the received information is (i.e., the set of attributes of a group of entities).  The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving an updated set of attributes” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on what the received information is amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations of “receiving a set of interaction information…” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, 



Dependent claim 3, recites, “wherein the set of attributes comprises communication information sent from the first entity or received from the first entity”. Step 2A prong two analysis, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a “computer-based method” and “communication information …”. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component and the limitation of “communication information …” amounts to insignificant extra solution activity of sending data. (MPEP 2106.05(f)).  Step 2B: The claim does not include additional elements that are sufficient to amount to significantly 


Dependent claim 4, recites, “wherein the set of attributes comprises domain knowledge obtained from communication information sent from the first entity or received from the first entity”. Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a “computer-based method”,  “communication information sent from the first entity or received from the first entity”. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 


Dependent claim 5, recites, “wherein the set of attributes comprises domain knowledge received from a local file of the first entity” which further elaborates on the abstract idea of claim 1. Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a “computer-based 

Dependent claim 8, recites “wherein: the step of automatically creating a global topic model comprises analyzing domain knowledge of the group of entities using topic modeling techniques” which further elaborates on the abstract idea of claim 1. Step 2A prong two, the judicial exception is not integrated into a practical application.  The claim recites additional elements of a “computer-based method” and analyzing the domain knowledge. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component and the limitation automatically creating a global topic model 

Dependent claim 10, recites “determining a second entity topic profile of a second entity; and at least of one of the first entity topic profile and the second entity topic profile comprises an identity information of a third entity”. These limitations fall into an enumerated grouping of an abstract idea defined by group three mental processes, See MPEP 2106.04(a)(2), subsection III. Step 2A prong two, the judicial exception is not integrated into a practical application. The claim recites additional elements of a computer-based method that includes identity information. The “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “computer” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer. Also see MPEP 2106.05(d)(II)(i).

Dependent claim 11, recites, “determining a degree of topic similarity of the first entity topic profile to the third entity; and determining a degree of topic similarity of the second entity topic profile to the third entity to identify an opportunity to have an interaction with the third entity.”  Regarding step 2A prong one analysis, the claim falls 
The limitations of claims 12 and 22-24 parallel claims 1-4, therefore they are rejected under the same rationale..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169